Title: To Alexander Hamilton from William S. Smith, 3 May 1799
From: Smith, William Stephens
To: Hamilton, Alexander


East Chester [New York] May 3, 1799. “I have been honoured with your Letter of the first of may; having always understood that Capt Church tho’ honoured by the appointment of being your Aid De Camp, intended, with your permission to recruit his Company; I mentioned to him, when in Town last, that the money & recruiting instructions, were ready for him, when it was convenient for you to spare him, & for himself to proceed; I have however no particular wish that he should perform this duty, unless it should be pointedly agreable to you, as I conclude you cannot at present spare him, I take the liberty of requesting your influence with the war-office that the 6th. section of the act for the better organizing of the Troops of the United States, be executed as promptly as possible.…”
